DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manley (Patent/Publication Number US 2017/0089877). 
	Regarding claims 10 and 15, Manley discloses a gas fuse (110) configured to detect a corrosive gas (105, 107, 113) comprising: at least one metal wire (116, 118) configured to breaking due to corrosion (See Paragraphs [0025] FIG. 3 is a flowchart of a method 200 for controlling an analyzer equipped with a gas detection fuse positioned to be in contact with exhaust gasses from the analyzer according to one embodiment. The electrical connection of the fuse is monitored at 202 continuously until a broken electrical connection is detected at 204. Once the electrical connection is broken, the TOC analyzer is shut off at 206. Optionally, an alert may also be sent at 208 to notify users of the TOC analyzer.) (e.g. See Paragraphs [0016-0017, and 0025]) if exposed to the corrosive gas in a way that a time-integrated concentration of the corrosive gas exceeds a critical value (e.g. See Paragraphs [0023] The example tin fuses used in the tests had a thickness of 25 microns. The following table lists the time for the fuses to break when exposed to various amounts of chlorine at various concentrations: TABLE-US-00001) (e.g. See Paragraphs [0023-0025]). 
	Regarding claim 11, Manley further discloses turning off at least one electronic component (102, 104) once the at least one metal wire has broken (e.g. See Paragraphs [0021-0022]).
	Regarding claim 12, Manley further discloses sealing a leak (the fuse 110 is enclosed in a box) once the at least one metal wire has broken (e.g. See Paragraphs [0016] FIG. 1 shows an example system 100 including a gas detection fuse 110 according to one embodiment. The system 100 comprises a TOC analyzer 102, which may be any suitable sample analyzer as known in the art. The TOC analyzer 102 produces exhaust gasses 105 as it analyzes samples, and the exhaust gasses are directed to a halogen trap 106.) (e.g. See Paragraphs [0016, 0021-0022]).
	Regarding claim 14, Manley further discloses wherein the corrosive gas comprises at least water (H2O) (e.g. See Paragraphs [0019 and 0023]).
	Regarding claim 16, Manley further discloses wherein the at least one metal wire is made at least partially with copper (e.g. See Paragraphs [0019]).
	Regarding claim 17, Manley further discloses wherein the at least one metal wire is held under tensile stress (all metal have tensile stress) (e.g. See Paragraphs [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manley (Patent/Publication Number US 2017/0089877) in view of Seimori et al. (Seimori) (Patent/Publication Number US 10,048,097).
	Regarding claim 13, Manley discloses all the claimed limitation as discussed above except that the wherein the corrosive gas comprises at least ammonia (NH3).
	Seimori teaches that it is conventional in the art, to use the corrosive gas comprises at least ammonia (e.g. See col. 6, lines 32-57; col. 15, lines 47-67).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use gas fuse configured to detect a corrosive gas having the corrosive gas comprises at least ammonia of Manley, as taught by Seimori for the purpose of reducing the NOx when the air-

	Regarding claim 18, Manley discloses a gas fuse (110) configured to detect a corrosive gas (105, 107, 113) comprising: at least one metal wire (116, 118) configured to breaking due to corrosion (See Paragraphs [0025] FIG. 3 is a flowchart of a method 200 for controlling an analyzer equipped with a gas detection fuse positioned to be in contact with exhaust gasses from the analyzer according to one embodiment. The electrical connection of the fuse is monitored at 202 continuously until a broken electrical connection is detected at 204. Once the electrical connection is broken, the TOC analyzer is shut off at 206. Optionally, an alert may also be sent at 208 to notify users of the TOC analyzer.) (e.g. See Paragraphs [0016-0017, and 0025]) if exposed to the corrosive gas in a way that a time-integrated concentration of the corrosive gas exceeds a critical value (e.g. See Paragraphs [0023] The example tin fuses used in the tests had a thickness of 25 microns. The following table lists the time for the fuses to break when exposed to various amounts of chlorine at various concentrations: TABLE-US-00001) (e.g. See Paragraphs [0023-0025]). However, Manley fails to disclose a selective catalyst reduction (SCR) dosing unit comprising: at least one gas fuse comprising: at least one metal wire configured to breaking due to corrosion if exposed to a corrosive gas.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, to a selective catalyst reduction (SCR) dosing unit of Manley, as taught by Seimori for the purpose of reducing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Minamitani et al. (Pat. No. 10712256), Ito et al. (Pat. No. 2011/0011152), Ellison et al. (Pat. No. 2878354), Ramgopal et al. (Pat. No. 7388386), Yasuda et al. (Pub. No. 10483179), and Benton et al. (Pat. No. 2006/0096862), all discloses an exhaust gas purification for use with an internal combustion engine. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 28, 2022